Citation Nr: 0626640	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  03-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim for service 
connection for Meniere's disease, to include a claim for 
entitlement to service connection as secondary to Vincent's 
angina with tonsillitis.

2.  Entitlement to service connection for Meniere's disease 
due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from May 1944 to January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston 
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board in September 2004 remanded the case for additional 
development and review by the RO.  In now returns for 
additional Board review.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A December 1990 Board decision denied service connection 
for Meniere's disease including as due to Vincent's angina 
with tonsillitis.  

2.  The evidence added to the record since the December 1990 
Board decision is cumulative or redundant or does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for Meniere's disease including as due 
to Vincent's angina with tonsillitis.  

3.  The competent evidence of record reveals the veteran did 
not have full body exposure or other exposure to mustard gas 
in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's last decision denying the claim for service 
connection for Meniere's disease, including as due to 
Vincent's angina with tonsillitis; the claim is not reopened. 
38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303 (2005).

2.  Meniere's disease was not incurred due to mustard gas 
exposure in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.316, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a pre-decisional VCAA letter in June 2002, as well as by a 
post-decisional VCAA letter in September 2004, the veteran 
was informed of the notice and duty to assist provisions of 
the VCAA regarding his request to reopen a claim for service 
connection for a Meniere's disease on a direct basis 
including as due to Vincent's angina with tonsillitis in 
service, and regarding his new claim for service connection 
for Meniere's disease due to mustard gas exposure.  He was by 
these letters informed of the information and evidence 
necessary to substantiate those claim, both in terms of what 
was required to reopen the direct service connection claim, 
what was required to support a grant of the underlying direct 
service connection claim, and what was required to support 
the claim based on mustard gas exposure.  

The veteran was also, by these VCAA letters, informed of the 
assistance VA would provide in obtaining relevant evidence.  
He was requested to submit any pertinent evidence in his 
possession, and was asked to provide information about all 
pertinent medical evidence including corresponding contact 
information.  He was informed that VA would then assist him 
by requesting relevant evidence.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence is obtained.  The veteran was also then 
appropriately informed of both what constituted new and 
material evidence required to support the appealed request to 
reopen, and what evidence was required to support a grant of 
these claims on the merits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

A Social Security disability determination and the medical 
records underlying that determination were obtained and 
associated with the claims folder.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992) (concerning duties to obtain Social 
Security Administration records).  

The veteran was offered assistance in obtaining pertinent 
information.  The veteran did not indicate the existence of 
additional VA or private medical records pertinent to the 
appeal, beyond those already obtained, in response to 
requests including by issued VCAA letters.  All records 
received were associated with the claims folders.  By the 
appealed rating decision and by a statement of the case and 
supplemental statement of the case, the veteran was informed 
of development already undertaken, as well as evidence of 
record pertinent to his claims.  

The veteran was afforded opportunities to address his 
appealed claims, and did so by submitted statements.  The 
veteran did not elect to address his claims at a hearing, 
despite being appropriately informed of the opportunity to do 
so, including by a letter accompanying the December 2002 
statement of the case, and by instructions provided for the 
VA Form 9 sent to the veteran with that letter.  There is no 
indication that the veteran was denied any opportunity to 
address his appealed claims, or that he still desires to 
address these claims and this has gone unfulfilled.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
noted June 2002 VCAA letter was issued before the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary, timely steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  The Court has recently 
held, in that regard, that an error is not prejudicial when 
the error did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran was here provided an additional VCAA 
notice in September 2004, by which the new basis of claim as 
due to mustard gas exposure was address, and de novo review 
of that basis of claim was thereafter address in the 
supplemental statement of the case issued in May 2006.  The 
Board finds this additional process to have afforded the 
veteran adequate notice and opportunity to address his claims 
on appeal, so that no substantive or procedural prejudice to 
his claim resulted.  See 38 C.F.R. § 20.1102 (2005); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the claims here adjudicated on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In the Mayfield case, 
the Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify. Mayfield v. Nicholson.  
Here, the Board finds no possibility of prejudicial error to 
the veteran with regard to the request to reopen the claim 
based on direct service connection to include as due to 
Vincent's angina with tonsillitis.  As explained below, new 
and material evidence has not been received to reopen that 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Regarding the claim based on mustard gas exposure, as 
determined below, the competent evidence does not show that 
the veteran was exposed to mustard gas in service, and the 
claim is denied on that basis.  The veteran was amply 
notified by VCAA letters of the need to substantiate mustard 
gas exposure.  The claimed nexus to service based on mustard 
gas exposure having been thus severed, the remaining elements 
pursuant to Dingess/Hartman -  1) veteran status; 2) 
existence of a disability; 3) degree of disability; and 4) 
effective date of the disability - are rendered moot.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).




Laws and Regulations Governing Claims for Service Connection 
- General

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2005). Service connection may also be 
granted for certain specified diseases, including organic 
diseases of the nervous system, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Requests to Reopen Claim  for Service Connection for a 
Meniere's Disease Including Due to Vincent's Angina with 
Tonsillitis

Here, the record shows that in December 1990 the Board denied 
the veteran's claims for service connection for Meniere's 
disease.  It noted service medical records showing treatment 
for recurrent infections of the tonsils, with diagnosed 
Vincent's angina and tonsillitis.  It also noted the 
veteran's contentions that this condition led to his claimed 
Meniere's disease, or alternatively that Meniere's disease 
had been persistent since service, with symptoms including 
blackouts, vertigo, and inner ear infection as evidence of 
that ongoing disorder.  However, the Board found that the 
evidence then of record showed Vincent's angina episodes in 
service that were acute and transitory, resolving without 
residual disability.  The Board also then found that symptoms 
of Meniere's disease were first clinically documented over 30 
years post service.  The Board determined that Meniere's 
disease was not incurred or aggravated in service, and denied 
the claim on that basis.  

The veteran's claim may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior final adjudication by the Board in December 
1990.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Current case law provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New and Material Evidence to Reopen

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers. 38 C.F.R. § 3.156(a) 
(2005).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, in this case new evidence which presents any reasonable 
possibility of substantiating the claim would be new evidence 
of a disease or disability in service which may be causally 
linked to the claimed Meniere's disease, or new evidence of 
any other causal link between service and the claimed 
Meniere's disease, or new evidence of a causal link between 
Vincent's angina or tonsillitis in service and the claimed 
Meniere's disease, or new evidence of continuity of symptoms 
of the claimed Meniere's disease since service, or new 
evidence of Meniere's disease within the first-year-post-
service presumptive period.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

Since that last prior denial, the veteran has persisted in 
contending that Meniere's disease and symptoms of that 
disease have been persistent since service, and also 
continues to contend that his Meniere's disease is related to 
Vincent's angina and tonsillitis in service.  However, the 
veteran has not presented any new evidence supportive of 
these contentions.  The contentions themselves are redundant 
of contentions previously expressed.  Evidence received since 
the December 1990 Board decision has not shown Meniere's 
disease within the first post-service year or indeed any 
closer to service than was shown by evidence of record in 
December 1990.  

Because the evidence submitted at all related to the claimed 
Meniere's disease since the last prior denial by the Board 
consists of statements by the veteran which are merely 
repetitive or redundant of prior statements, and either 
duplicate medical records or medical records of recent 
treatment or evaluation which do not address any period 
proximate to service or any causal relationship to service, 
the newly submitted evidence is either not new or not 
material to the claim for service connection for Meniere's 
disease.  The evidence that is not duplicative or redundant 
does not plausibly support the claim beyond what was already 
established: the existence of the claimed disorder, without 
cognizable evidence of a link to service.  Hence, reopening 
of the claim for service connection for Meniere's disease is 
not warranted.  38 C.F.R. § 3.156.  

Claim for Service Connection for Meniere's Disease Due to 
Mustard Gas Exposure

Where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a current disability, the provisions 
of 38 C.F.R. § 3.316 provide that exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition. (1) Full- 
body exposure to nitrogen or sulfur mustard during active 
military service together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: Nasopharyngeal; 
laryngeal; lung (except mesothelioma); or squamous cell 
carcinoma of the skin; (2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service 
together with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease; or (3) Full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia. 
38 C.F.R. § 3.316(a) (2005).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure. Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," 
subject to the regulatory exceptions in 38 C.F.R. § 3.316(b). 
Id.

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation. Cf. Combee v. Brown.  
Whether a disease or disability is the result of exposure to 
noxious gases, such as mustard gas, is a medical matter, and 
therefore competent medical evidence is required.

Here, the veteran has alleged that he was exposed to mustard 
gas during chemical weapons training in service.  However, 
service records fail to reveal that the veteran was exposed 
to mustard gas.  Despite a May 1993 request by the RO, the 
veteran has not provided any evidence of in-service exposure 
beyond these training allegations.  In a June 2003 
submission, the veteran explained that the training, over the 
course of three or four days, included exposing the veteran 
and fellow soldiers in chambers, in intervals of a half 
minute, or until a buzzer would sound after three minutes.  
He alleged this was for practice in quickly getting a gas 
mask on, and to become familiar with the smell of various 
gasses.  

However, while the veteran's service personnel records do 
show that he underwent chemical warfare instruction, they do 
not show that he was exposed to mustard gas.  A record of 
participation in mustard gas experiments, which were kept 
secret and only declassified after many years, would be 
required to substantiate exposure to mustard gas not in the 
course of warfare.  As the Court in Pearlman explained, "The 
regulation does not require a medical nexus, but rather a 
nexus is presumed if the other conditions [of the regulation] 
are met. The reason behind this relaxed standard is the 
circumstances [of secrecy] surrounding the testing of mustard 
gas." Pearlman, 11 Vet. App. at 446. (1998).

Here, the veteran has not alleged participation in secret 
mustard gas experiments, and neither has he alleged any 
orders to keep secret his participation over the years.  He 
has not submitted any notification informing of 
declassification of any such participation, and his recently 
obtained service personnel records provide no (declassified) 
documentation of such participation.  Hence, the veteran has 
not alleged, and the evidence otherwise does not show the 
veteran's participation in mustard gas experiments.  As the 
RO noted in its adjudication in the course of appeal, 
generalized training for use of gas masks did not involve use 
of such lethal toxicants as mustard gas or other vesicant 
agents.  

Accordingly, the preponderance of the evidence is against the 
veteran having been exposed to mustard gas in service.  The 
preponderance of the evidence is thus also against any claim 
for service connection based on such exposure.  Because the 
preponderance of the evidence is against the claim for 
service connection for Meniere's disease as due to mustard 
gas exposure, the benefit of the doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Finally, it is again noted that Meniere's disease was not 
noted during service or for many years thereafter, and it is 
not a presumptive disease under the applicable regulations.  
Thus, there is no basis for a grant of service connection.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
Meniere's disease, including as due to Vincent's angina with 
tonsillitis, is denied.

Service connection for Meniere's disease due to mustard gas 
exposure is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


